Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/30/2020 has been entered.

Applicant Amendments

	Applicant’s amendments to the Claims have overcome some of the rejections previously set forth in the Non-Final Office Action mailed April 13th, 2020. Applicant’s amendments to claims 1, 6, and 9 as described on pages 14-20 have been deemed sufficient to overcome the previous 35 USC § 101 and 35 USC § 103 art rejections through the addition of the “for providing accurate road link information to one or more communication target vehicles, the road link information updating device…” and “wherein the new node divides the road link into two road links by the new node; as supported by the specification paragraphs [0026]. However, current claims 1, 6, and 9 have been added below. All other rejections under USC 103 have been maintained and additionally updated to reflect minor amendments, along with new rejections to newly presented claims 12-14 below. 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US Pre-Granted Publication No. US 2016/0047666 A1 hereinafter “Fuchs”) in view of Caveney et al. (US Pre-Granted Publication No. US 2013/0325306 A1 hereinafter “Caveney”) further still in view of Tagawa et al. (US Pre-Granted Publication No. US 2013/0173084 A1 hereinafter “Tagawa”) further still in view of Ibrahim et all. (US Pre-Granted Publication No. US 2016/0036558 A1 hereinafter “Ibrahim”).

	Regarding claim 1 Fuchs discloses:

	 A road link information updating device for providing accurate road link information to one or more communication target vehicles, the road link information updating device comprising: (“Real-time information can come from a variety of sources such as wireless acquired weather information and traffic reports. This information can further be statistically aggregated to produce historical weather/traffic risk information likelihood indices that are spatially and temporally indexed. Metadata associated with the historical information can then be used to cull older information and continually update the indices with the latest information. Also continuous, real time, accumulation of accident reports with root causes can be helpful to access and distribute that risk across the total driving space of some geographic region. In addition, the driving behavior of an individual driver when driving under specific conditions can be monitored and factored into the risk.” Fuchs [0006] lines 1-14)  … and a processor (“A compilation module which can be implemented in software running on a computer processor which performs statistical analysis to determine vehicle driving risk indices based on the attribution in the database module and from external sources of information.” Fuchs [0168] lines 1-5) configured to: acquire vehicle speed information of the one or more communication target vehicles in association with positions of the one or more communication target vehicles (“Crowd Sourced: Information that is gathered from voluntary (or otherwise) information that is contributed to a website or webservice via an internet link. This information can be anything from verbal reports concerning traffic, to GPS tracks that observe a drivers location and speed in real-time, which can then subsequently be used to update maps and other information pertaining to traffic or hazard.” Fuchs [0019] lines 1-7) … store road link map information on a plurality of nodes and a road link connecting the nodes to each other; (“A database module containing attribution associated with transportation elements and times that is housed in a database management system.” Fuchs [0166] lines 1-3) … update the road link map information by setting a recommended speed (“If a route is being taken, the system next looks for real-time information from external sources of information--for example traffic counts, accident reports or reports of lane closures. In addition, weather information along the route could also be acquired.” Fuchs [0163] lines 1-5)  in the new node, based on the vehicle speed information; (“With a dynamic risk indexing system that is continually updated and also has real-time inputs, it is further possible to compel drivers to adjust driving habits based on the real-time information and the driver's historical driving habits to reduce the risk. For example, if a particular route is known to be icy, and the course the driver is taking is being monitored, and the monitoring system further suggests an alternate non-icy route, then the driver can avoid risky conditions. Alternatively if the driver has exhibited lack of vehicle control in driving at the current speed in similar conditions, then the monitoring system can suggest that the driver slow down to a safe speed.” Fuchs [0005] lines 1-12) 
… 

	Fuchs does not appear to disclose:

	a network communication interface configured to communicate with one or more communication target vehicles; or by communicating with the one or more communication target vehicles via the network communication interface; or recognize an inflection point position in the road link from a change in the vehicle speed information, or based the vehicle speed information and the road link map information; update the road link map information by creating a new node using the inflection point position as the new node, wherein the new done divides the road link into two road links by the new node; or and transmit the updated road link map information to the one or more communication 2 target vehicles,  wherein the processor is further configured to recognize, out of inflection points indicating minimum values of acceleration of the one or more  communication target vehicles in the road link, at least one inflection point that changes from an average value of acceleration in the road link to a value exceeding a threshold value, and recognize the inflection point position based on a position of the at least one inflection point.  

	However, in the same field of endeavor of vehicle controls Caveney discloses:

	“a network communication interface configured to communicate with one or more communication target vehicles;” (“A coordinating vehicle can also be connected to other coordinating vehicles via the network, either via the Internet or a proprietary private network. Also, vehicle communications can also be performed by radio communications which do not rely specifically on an Internet-based network. Such communications can rely on GSM, CDMA or LTE-based communications, and can involve relaying via a base station or other intermediary device. Otherwise, communication can be performed directly by various methods capable of transferring data between devices.” Caveney [0164]) and “by communicating with the one or more communication target vehicles via the network communication interface;” (“An embodiment of controller for a first coordinating vehicle can include a communication terminal configured to receive trajectory messages from a plurality of second coordinating vehicles in a communication range. The trajectory messages can include vehicle trajectory information for a predetermined update interval.” Caveney [0030] lines 1-6).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the communication system of Caveney with the vehicle control system of Fuchs because one of ordinary skill would have been motivated to make this modification in order to allow for a means of updating the vehicles with pertinent road and environment information that allows for the target driver or vehicle to behave in a safe manner (Caveney [0029-0039]). 

	Additionally, Fuchs in view of Caveney do not appear to disclose:

	recognize an inflection point position in the road link from a change in the vehicle speed information, based the vehicle speed information and the road link map information; update the road link map information by creating a new node using the inflection point position as the new node, wherein the new done divides the road link into two road links by the new node;  or and transmit the updated road link map information to the one or more communication 2 target vehicles,  wherein the processor is further configured to recognize, out of inflection points indicating minimum values of acceleration of the one or more communication target vehicles in the road link, at least one inflection point that changes from an average value of acceleration in the road link to a value exceeding a threshold value, and recognize the inflection point position based on a position of the at least one inflection point.

	However, in the same field of endeavor of vehicle controls Tagawa discloses: 

	“recognize an inflection point position in the road link from a change in the vehicle speed information, based on the vehicle speed information and the road link map information;” (“In step S230, the arithmetic processing unit 501 calculates the speed at an end point of each link the correspondence of which to specific sets of acceleration/deceleration information has been determined in step S220. In the embodiment, the speed at each link end point is calculated based upon the speed information included in the sets of acceleration/deceleration information having been obtained at two positions, each successive to the particular link end point on either side of the link end point among the specific positions on the various links having been determined in step S220 in correspondence to the individual sets of acceleration/deceleration information having been received taken on a given link, i.e., there may be a plurality of sets of acceleration/deceleration information obtained while the vehicle was traveling through the link.” Tagawa [0085] lines 1-15) and “and transmit the updated road link map information to the one or more communication 2 target vehicles, wherein the processor is further configured to recognize, (“The vehicles 100, 200 and 300 each transmit, via the mobile communication network 400, acceleration/deceleration information pertaining to changes occurring in the acceleration rate or the deceleration rate detected as the particular vehicle travels, to the server device 500. It is to be noted that in the following description, the term "acceleration/deceleration" is used to refer to both acceleration and deceleration. In addition, the vehicles 100, 200 and 300 are each able to issue a request to the server device 500, asking for current travel limit area information corresponding to the remaining power available in the particular vehicle, by transmitting vehicle information indicating the remaining power and the like to the server device 500. While FIG. 1 shows the vehicle 100 transmitting vehicle information to the server device 500 and then receiving current travel limit area information transmitted from the server device 500 in response, similar information exchange also occurs between the server device 500 and the other vehicles 200 and 300.” Tagawa [0041] lines 1-18) out of inflection points indicating minimum values of acceleration of the one or more (“In the embodiment described above, the navigation device 1 detects an acceleration/deceleration change upon deciding in step S30 in FIG. 4 that the vehicle 100 has shifted from an accelerating state to a decelerating state or from a decelerating state to an accelerating state. However, an acceleration/deceleration change may be detected through a method other than this. For instance, instead of calculating the difference between the current average traveling speed and the previous average traveling speed in step S40, an extent of change manifested by the current acceleration/deceleration rate relative to the previous acceleration/deceleration rate may be calculated and the navigation device 1 may detect an acceleration/deceleration change upon determining that the extent of change is equal to or greater than a predetermined value. In this case, an acceleration/deceleration change can be detected at, for instance, an inflection point at which the traveling speed changes drastically, as well as at the time of an acceleration/deceleration changeover.” Tagawa lines [0138] lines 1-18 wherein the minimum amount needed to cause an inflection point is the triggering condition)  communication target vehicles in the road link, at least one inflection point that changes from an average value of acceleration in the road link to a value exceeding a threshold value, (“According to a third aspect of the present invention, in the information system for automotive of the first or second aspect, it is preferred that the acceleration/deceleration change detection means detects the acceleration/deceleration change when an extent of the acceleration/deceleration change is equal to or greater than a predetermined value.” Tagawa [0010] lines 1-6 wherein the acceleration/deceleration values and averaged are obtained from averaged target vehicle travelling speeds [0070, 0077, 0138]) and recognize the inflection point position based on a position of the at least one inflection point.” (“In step S230, the arithmetic processing unit 501 calculates the speed at an end point of each link the correspondence of which to specific sets of acceleration/deceleration information has been determined in step S220. In the embodiment, the speed at each link end point is calculated based upon the speed information included in the sets of acceleration/deceleration information having been obtained at two positions, each successive to the particular link end point on either side of the link end point among the specific positions on the various links having been determined in step S220 in correspondence to the individual sets of acceleration/deceleration information having been received taken on a given link, i.e., there may be a plurality of sets of acceleration/deceleration information obtained while the vehicle was traveling through the link.” Tagawa [0085] lines 1-15). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the speed point inflection of Tagawa with the vehicle control system of Fuchs and Caveney because one of ordinary skill would have been motivated to make this modification in order to better predict the energy consumption of a vehicle based on vehicle speed 

	Additionally Fuchs in view of Caveney and Tagawa does not appear to disclose:

	update the road link map information by creating a new node using the inflection point position as the new node, wherein the new done divides the road link into two road links by the new node;

	However, in the same field of endeavor of vehicle controls Ibrahim discloses:

	“update the road link map information by creating a new node using the inflection point position as the new node, wherein the new done divides the road link into two road links by the new node;” (Ibrahim [0088-0098] figs. 20-22 wherein new nodes for intersections and roadways are created based on other vehicle data stopping i.e. based on an inflection point new nodes for roadways are created, one before the intersection and one after the intersection) 2

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the node to divide the road of Ibrahim with the vehicle control system of Fuchs and Caveney and Tagawa because one of ordinary skill would have been motivated to make this modification in order to accurately predict changes in a travel route i.e. road based on vehicle speeds and update the maps for the connected vehicle to use for continued safe operation (Ibrahim [0033], [0057], and [0205]). 


	Regarding claim 2 Fuchs in view of Caveney further in view of Tagawa and Ibrahim disclose all of the limitations of claim 1 and Fuchs further discloses:

	The road link information updating device according to claim 1, wherein the processor is further configured to:  acquire external environment information on the one or more communication target vehicles (“If a route is being taken, the system next looks for real-time information from external sources of information--for example traffic counts, accident reports or reports of lane closures. In addition, weather information along the route could also be acquired.” Fuchs [0163] lines 1-5) … external environment which is set in advance, (“If a route is being taken, the system next looks for real-time information from external sources of information--for example traffic counts, accident reports or reports of lane closures. In addition, weather information along the route could be also be acquired.” Fuchs [0163] lines 1-5) … the recommended speed (“If a route is being taken, the system next looks for real-time information from external sources of information--for example traffic counts, accident reports or reports of lane closures. In addition, weather information along the route could also be acquired.” Fuchs [0163] lines 1-5) in the new node (“FIG. 2 show one example of a hazard map. In the embodiment, transportation segments are depicted with superimposed indications of hazard: one segment with a single lane 212 (hazard data that is not distinguishable via direction of travel) and with two lanes 208. Various forms of stippling 212 depict various levels of anticipated hazard. As the hazard index can change from one transportation segment to the next, a change in the index may be noted at the junction of two transportation segments 204. In some embodiments, the present location of the vehicle in motion can be depicted on the map with some form of icon 206. Stippling or patterns 212 are just one form of representation of risk. Other forms include color coding or icons near each transportation segment (not shown).” Fuchs [0089] lines 1-14 wherein the change in segment information is equivalent to the new node) for each classification of the external environment, based on the vehicle speed information (“With a dynamic risk indexing system that is continually updated and also has real-time inputs, it is further possible to compel drivers to adjust driving habits based on the real-time information and the driver's historical driving habits to reduce the risk. For example, if a particular route is known to be icy, and the course the driver is taking is being monitored, and the monitoring system further suggests an alternate non-icy route, then the driver can avoid risky conditions. Alternatively if the driver has exhibited lack of vehicle control in driving at the current speed in similar conditions, then the monitoring system can suggest that the driver slow down to a safe speed.” Fuchs [0005] lines 1-12) which is recognized for each classification of the external environment. (“If a route is being taken, the system next looks for real-time information from external sources of information--for example traffic counts, accident reports or reports of lane closures. In addition, weather information along the route could also be acquired.” Fuchs [0163] lines 1-5).

	Fuchs does not appear to disclose:

	and recognize the vehicle speed information for each classification of an or by communicating with the one or more communication target vehicles via the network communication interface, and update the road link map information by setting 

	However, in the same field of endeavor of vehicle controls Caveney discloses:

	“and recognize the vehicle speed information for each classification of an external environment (“A method for controlling a first coordinating vehicle can comprise receiving trajectory messages from a plurality of second coordinating vehicles in a communication range, the trajectory messages including vehicle trajectory information for a predetermined update interval; calculating an assumed trajectory for the first coordinating vehicle by solving an optimal control problem; detecting a conflict based on the received trajectory information and the calculated assumed trajectory; and when a conflict is detected, adjusting terminal state constraints in the optimal control problem and calculating, with the adjusted constraints in the optimal control problem, an optimized trajectory for the first coordinating vehicle such that the detected conflict is resolved.” Caveney [0039] lines 1-13) and “by communicating with the one or more communication target vehicles (“A method for controlling a first coordinating vehicle can comprise receiving trajectory messages from a plurality of second coordinating vehicles in a communication range, the trajectory messages including vehicle trajectory information for a predetermined update interval; calculating an assumed trajectory for the first coordinating vehicle by solving an optimal control problem; detecting a conflict based on the received trajectory information and the calculated assumed trajectory; and when a conflict is detected, adjusting terminal state constraints in the optimal control problem and calculating, with the adjusted constraints in the optimal control problem, an optimized trajectory for the first coordinating vehicle such that the detected conflict is resolved.” Caveney [0039] lines 1-13) via the network communication interface, and update the road link map information by setting (“An embodiment of controller for a first coordinating vehicle can include a communication terminal configured to receive trajectory messages from a plurality of second coordinating vehicles in a communication range. The trajectory messages can include vehicle trajectory information for a predetermined update interval.” Caveney [0030] lines 1-6)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the communication system of Caveney with the vehicle control system of Fuchs because one of ordinary skill would have been motivated to make this modification in order to allow for a means of updating the vehicles with pertinent road and environment information that allows for the target driver or vehicle to behave in a safe manner (Caveney [0029-0039]). 

	Regarding claim 3 Fuchs in view of Caveney further in view of Tagawa and Ibrahim disclose all of the limitations of claim 1 and Fuchs further discloses:

	A vehicle control system comprising: the road link information updating device according to claim 1; and a vehicle that is configured to: (“Real-time information can come from a variety of sources such as wireless acquired weather information and traffic reports. This information can further be statistically aggregated to produce historical weather/traffic risk information likelihood indices that are spatially and temporally indexed. Metadata associated with the historical information can then be used to cull older information and continually update the indices with the latest information. Also continuous, real time, accumulation of accident reports with root causes can be helpful to access and distribute that risk across the total driving space of some geographic region. In addition, the driving behavior of an individual driver when driving under specific conditions can be monitored and factored into the risk.” Fuchs [0006] lines 1-14) acquire the updated road link map information including the recommended speed (“If a route is being taken, the system next looks for real-time information from external sources of information--for example traffic counts, accident reports or reports of lane closures. In addition, weather information along the route could also be acquired.” Fuchs [0163] lines 1-5) 3 in the new node (“FIG. 2 show one example of a hazard map. In the embodiment, transportation segments are depicted with superimposed indications of hazard: one segment with a single lane 212 (hazard data that is not distinguishable via direction of travel) and with two lanes 208. Various forms of stippling 212 depict various levels of anticipated hazard. As the hazard index can change from one transportation segment to the next, a change in the index may be noted at the junction of two transportation segments 204. In some embodiments, the present location of the vehicle in motion can be depicted on the map with some form of icon 206. Stippling or patterns 212 are just one form of representation of risk. Other forms include color coding or icons near each transportation segment (not shown).” Fuchs [0089] lines 1-14 wherein the change in segment information is equivalent to the new node) from the road link information updating device; recognize a position of the vehicle on a map; recognize an external environment of the vehicle; (“If a route is being taken, the system next looks for real-time information from external sources of information--for example traffic counts, accident reports or reports of lane closures. In addition, weather information along the route could also be acquired.” Fuchs [0163] lines 1-5) recognize a traveling state of the vehicle; (“With a dynamic risk indexing system that is continually updated and also has real-time inputs, it is further possible to compel drivers to adjust driving habits based on the real-time information and the driver's historical driving habits to reduce the risk. For example, if a particular route is known to be icy, and the course the driver is taking is being monitored, and the monitoring system further suggests an alternate non-icy route, then the driver can avoid risky conditions. Alternatively if the driver has exhibited lack of vehicle control in driving at the current speed in similar conditions, then the monitoring system can suggest that the driver slow down to a safe speed.” Fuchs [0005] lines 1-12) generate a driving plan of the vehicle, on the basis of the recommended speed, the position of the vehicle on the map, the external environment of the vehicle, (“If a route is being taken, the system next looks for real-time information from external sources of information--for example traffic counts, accident reports or reports of lane closures. In addition, weather information along the route could also be acquired.” Fuchs [0163] lines 1-5) and the traveling state of the vehicle; (“With a dynamic risk indexing system that is continually updated and also has real-time inputs, it is further possible to compel drivers to adjust driving habits based on the real-time information and the driver's historical driving habits to reduce the risk. For example, if a particular route is known to be icy, and the course the driver is taking is being monitored, and the monitoring system further suggests an alternate non-icy route, then the driver can avoid risky conditions. Alternatively if the driver has exhibited lack of vehicle control in driving at the current speed in similar conditions, then the monitoring system can suggest that the driver slow down to a safe speed.” Fuchs [0005] lines 1-12) … 

	Fuchs does not appear to disclose:

	and control traveling of the vehicle in accordance with the driving plan. 

	However, in the same field of endeavor Caveney discloses:

and control traveling of the vehicle in accordance with the driving plan.”  (“An aspect of this disclosure considers the problem of distributed control of vehicles with coordinating cars that implement a cooperative control method, and non-coordinating cars that are presumed to follow predictable dynamics. The cooperative control method presented combines distributed receding horizon control, for optimization-based path planning and feedback, with higher level logic, to ensure that implemented plans are collision free. The cooperative method is completely distributed with partially synchronous execution, and affords dedicated time for communication and computation, features that are prerequisites for implementation on real freeways. Merging simulations with coordinating and non-coordinating cars demonstrate the viability of the method, including a detailed six -car merging scenario, and a larger-scale merge that models the Japanese Tomei Expressway road geometry and traffic flow conditions. The look-ahead feature of receding horizon control is exploited for resolving conflicts (future collisions) before they occur, and for negotiating aspects of inter -vehicle merging coordination, even before the closed-loop response is initiated. Such capabilities are not possible by any other method that simultaneously provides low-level control.” Caveney [0029] lines 1-22). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the control planning system of Caveney with the vehicle control system of Fuchs and Tagawa because one of ordinary skill would have been motivated to make this modification in order to allow for a means of updating the vehicles with pertinent road and environment information to allow for an optimized route to be created based on external factors to increase safety of the vehicle operation while also controlling the vehicle to follow these planned routes. (Caveney [0029-0039]).

	Regarding claim 4 Fuchs in view of Caveney further in view of Tagawa and Ibrahim disclose all of the limitations of claim 3 and Fuchs further discloses: 
	
	The vehicle control system according to claim 3, wherein the processor is further configured to: acquire external environment information on the one or more communication target vehicles (“If a route is being taken, the system next looks for real-time information from external sources of information--for example traffic counts, accident reports or reports of lane closures. In addition, weather information along the route could also be acquired.” Fuchs [0163] lines 1-5) and recognize the vehicle speed information for each classification of an external environment which is set in advance, (“With a dynamic risk indexing system that is continually updated and also has real-time inputs, it is further possible to compel drivers to adjust driving habits based on the real-time information and the driver's historical driving habits to reduce the risk. For example, if a particular route is known to be icy, and the course the driver is taking is being monitored, and the monitoring system further suggests an alternate non-icy route, then the driver can avoid risky conditions. Alternatively if the driver has exhibited lack of vehicle control in driving at the current speed in similar conditions, then the monitoring system can suggest that the driver slow down to a safe speed.” Fuchs [0005] lines 1-12) … by setting the recommended speed (“If a route is being taken, the system next looks for real-time information from external sources of information--for example traffic counts, accident reports or reports of lane closures. In addition, weather information along the route could also be acquired.” Fuchs [0163] lines 1-5) in the new node (“FIG. 2 show one example of a hazard map. In the embodiment, transportation segments are depicted with superimposed indications of hazard: one segment with a single lane 212 (hazard data that is not distinguishable via direction of travel) and with two lanes 208. Various forms of stippling 212 depict various levels of anticipated hazard. As the hazard index can change from one transportation segment to the next, a change in the index may be noted at the junction of two transportation segments 204. In some embodiments, the present location of the vehicle in motion can be depicted on the map with some form of icon 206. Stippling or patterns 212 are just one form of representation of risk. Other forms include color coding or icons near each transportation segment (not shown).” Fuchs [0089] lines 1-14 wherein the change in segment information is equivalent to the new node) for each classification of the external environment, based on the vehicle speed information which is recognized for each classification of the external environment. (“With a dynamic risk indexing system that is continually updated and also has real-time inputs, it is further possible to compel drivers to adjust driving habits based on the real-time information and the driver's historical driving habits to reduce the risk. For example, if a particular route is known to be icy, and the course the driver is taking is being monitored, and the monitoring system further suggests an alternate non-icy route, then the driver can avoid risky conditions. Alternatively if the driver has exhibited lack of vehicle control in driving at the current speed in similar conditions, then the monitoring system can suggest that the driver slow down to a safe speed.” Fuchs [0005] lines 1-12). 

	Fuchs does not appear to disclose:

	by communicating with the one or more communication target vehicles via the network communication interface, and update the road link map information

	However, in the same field of endeavor of vehicle controls Caveney discloses:

	“by communicating with the one or more communication target vehicles via the network communication interface, (“A method for controlling a first coordinating vehicle can comprise receiving trajectory messages from a plurality of second coordinating vehicles in a communication range, the trajectory messages including vehicle trajectory information for a predetermined update interval; calculating an assumed trajectory for the first coordinating vehicle by solving an optimal control problem; detecting a conflict based on the received trajectory information and the calculated assumed trajectory; and when a conflict is detected, adjusting terminal state constraints in the optimal control problem and calculating, with the adjusted constraints in the optimal control problem, an optimized trajectory for the first coordinating vehicle such that the detected conflict is resolved.” Caveney [0039] lines 1-13) and update the road link map information.”  (“An embodiment of controller for a first coordinating vehicle can include a communication terminal configured to receive trajectory messages from a plurality of second coordinating vehicles in a communication range. The trajectory messages can include vehicle trajectory information for a predetermined update interval.” Caveney [0030] lines 1-6).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the control planning system of Caveney with the vehicle control system of Fuchs and Tagawa and Ibrahim because one of ordinary skill would have been motivated to make this modification in order to allow for a means of updating the vehicles with pertinent road and environment information to allow for an optimized route to be created based on external factors to 

	Regarding claim 5 Fuchs in view of Caveney further in view of Tagawa and Ibrahim discloses all of the limitations of claim 1 and Fuchs further discloses:

	The road link information updating device according to claim 1, wherein the road link map information on the plurality of nodes includes a junction.  (“A database module containing attribution associated with transportation elements and times that is housed in a database management system.” Fuchs [0166] lines 1-3).

	Regarding claim 6 Fuchs discloses:

	A vehicle control system comprising: a vehicle; and 5 a road link information updating device comprising: (“Real-time information can come from a variety of sources such as wireless acquired weather information and traffic reports. This information can further be statistically aggregated to produce historical weather/traffic risk information likelihood indices that are spatially and temporally indexed. Metadata associated with the historical information can then be used to cull older information and continually update the indices with the latest information. Also continuous, real time, accumulation of accident reports with root causes can be helpful to access and distribute that risk across the total driving space of some geographic region. In addition, the driving behavior of an individual driver when driving under specific conditions can be monitored and factored into the risk.” Fuchs [0006] lines 1-14) … and a processor configured to: (“A compilation module which can be implemented in software running on a computer processor which performs statistical analysis to determine vehicle driving risk indices based on the attribution in the database module and from external sources of information.” Fuchs [0168] lines 1-5) acquire vehicle speed information of the one or more communication target vehicles in association with positions of the one or more communication target vehicles (“Crowd Sourced: Information that is gathered from voluntary (or otherwise) information that is contributed to a website or webservice via an internet link. This information can be anything from verbal reports concerning traffic, to GPS tracks that observe a drivers location and speed in real-time, which can then subsequently be used to update maps and other information pertaining to traffic or hazard.” Fuchs [0019] lines 1-7) … store road link map information on a plurality of nodes and a road link connecting the nodes to each other; (“A database module containing attribution associated with transportation elements and times that is housed in a database management system.” Fuchs [0166] lines 1-3) … update the road link map information by setting a recommended speed (“If a route is being taken, the system next looks for real-time information from external sources of information--for example traffic counts, accident reports or reports of lane closures. In addition, weather information along the route could also be acquired.” Fuchs [0163] lines 1-5) in the new node, (“FIG. 2 show one example of a hazard map. In the embodiment, transportation segments are depicted with superimposed indications of hazard: one segment with a single lane 212 (hazard data that is not distinguishable via direction of travel) and with two lanes 208. Various forms of stippling 212 depict various levels of anticipated hazard. As the hazard index can change from one transportation segment to the next, a change in the index may be noted at the junction of two transportation segments 204. In some embodiments, the present location of the vehicle in motion can be depicted on the map with some form of icon 206. Stippling or patterns 212 are just one form of representation of risk. Other forms include color coding or icons near each transportation segment (not shown).” Fuchs [0089] lines 1-14 wherein the change in segment information is equivalent to the new node wherein the change in segment information is equivalent to the new node wherein the change in segment information is equivalent to the new node) based on the vehicle speed information; (“With a dynamic risk indexing system that is continually updated and also has real-time inputs, it is further possible to compel drivers to adjust driving habits based on the real-time information and the driver's historical driving habits to reduce the risk. For example, if a particular route is known to be icy, and the course the driver is taking is being monitored, and the monitoring system further suggests an alternate non-icy route, then the driver can avoid risky conditions. Alternatively if the driver has exhibited lack of vehicle control in driving at the current speed in similar conditions, then the monitoring system can suggest that the driver slow down to a safe speed.” Fuchs [0005] lines 1-12) … 

	Fuchs does not appear to disclose:

	a network communication interface configured to communicate with one or more communication target vehicles; or by communicating with the one or more communication target vehicles via the network communication interface; or recognize an inflection point position in the road link from a change in the vehicle speed information, based on the vehicle speed information and the road link map information; update the road link map information by creating a new node using the inflection point position as the new node, wherein the new node divides the road link into two road links by the new node or and transmit the updated road link map information to the vehicle, wherein the vehicle is configured to: control traveling of the vehicle based on the set recommended speed included in the updated road link map information.  

	However, in the same field of endeavor of vehicle controls Caveney discloses:

	“a network communication interface configured to communicate with one or more communication target vehicles; (“A coordinating vehicle can also be connected to other coordinating vehicles via the network, either via the Internet or a proprietary private network. Also, vehicle communications can also be performed by radio communications which do not rely specifically on an Internet-based network. Such communications can rely on GSM, CDMA or LTE-based communications, and can involve relaying via a base station or other intermediary device. Otherwise, communication can be performed directly by various methods capable of transferring data between devices.” Caveney [0164]) and “by communicating with the one or more communication target vehicles via the network communication interface;” (“An embodiment of controller for a first coordinating vehicle can include a communication terminal configured to receive trajectory messages from a plurality of second coordinating vehicles in a communication range. The trajectory messages can include vehicle trajectory information for a predetermined update interval.” Caveney [0030] lines 1-6) and “control traveling of the vehicle based on the set recommended speed included in the updated road link map information.”  (“A method for controlling a first coordinating vehicle can comprise receiving trajectory messages from a plurality of second coordinating vehicles in a communication range, the trajectory messages including vehicle trajectory information for a predetermined update interval; calculating an assumed trajectory for the first coordinating vehicle by solving an optimal control problem; detecting a conflict based on the received trajectory information and the calculated assumed trajectory; and when a conflict is detected, adjusting terminal state constraints in the optimal control problem and calculating, with the adjusted constraints in the optimal control problem, an optimized trajectory for the first coordinating vehicle such that the detected conflict is resolved.” Caveney [0039] lines 1-13)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the communication system of Caveney with the vehicle control system of Fuchs because one of ordinary skill would have been motivated to make this modification in order to allow for a means of updating the vehicles with pertinent road and environment information that allows for the target driver or vehicle to behave in a safe manner (Caveney [0029-0039]). 

	Additionally, Fuchs in view of Caveney do not appear to disclose:

	recognize an inflection point position in the road link from a change in the vehicle speed information, based on the vehicle speed information and the road link map information; or and transmit the updated road link map information to the vehicle, wherein the vehicle is configured to:

	However, in the same field of endeavor of vehicle controls Tagawa discloses:

	“recognize an inflection point position in the road link from a change in the vehicle speed information, based on the vehicle speed information and the road link map information;” In step S230, the arithmetic processing unit 501 calculates the speed at an end point of each link the correspondence of which to specific sets of acceleration/deceleration information has been determined in step S220. In the embodiment, the speed at each link end point is calculated based upon the speed information included in the sets of acceleration/deceleration information having been obtained at two positions, each successive to the particular link end point on either side of the link end point among the specific positions on the various links having been determined in step S220 in correspondence to the individual sets of acceleration/deceleration information having been received taken on a given link, i.e., there may be a plurality of sets of acceleration/deceleration information obtained while the vehicle was traveling through the link.” Tagawa [0085] lines 1-15) and “and transmit the updated road link map information to the vehicle, wherein the vehicle is configured to:” (“The vehicles 100, 200 and 300 each transmit, via the mobile communication network 400, acceleration/deceleration information pertaining to changes occurring in the acceleration rate or the deceleration rate detected as the particular vehicle travels, to the server device 500. It is to be noted that in the following description, the term "acceleration/deceleration" is used to refer to both acceleration and deceleration. In addition, the vehicles 100, 200 and 300 are each able to issue a request to the server device 500, asking for current travel limit area information corresponding to the remaining power available in the particular vehicle, by transmitting vehicle information indicating the remaining power and the like to the server device 500. While FIG. 1 shows the vehicle 100 transmitting vehicle information to the server device 500 and then receiving current travel limit area information transmitted from the server device 500 in response, similar information exchange also occurs between the server device 500 and the other vehicles 200 and 300.” Tagawa [0041] lines 1-18) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the speed point inflection of Tagawa with the vehicle control system of Fuchs and Caveney because one of ordinary skill would have been motivated to make this modification in order to better predict the energy consumption of a vehicle based on vehicle speed and acceleration parameters, and identify changes in road conditions based on changes to the vehicle conditions (Tagawa [0006] and [0011]). 

	Additionally, Fuchs in view of Caveney and Tagawa do not appear to disclose:

	update the road link map information by creating a new node using the inflection point position as the new node, wherein the new done divides the road link into two road links by the new node

	However, in the same field of endeavor of vehicle controls Ibrahim discloses:

	“update the road link map information by creating a new node using the inflection point position as the new node, wherein the new done divides the road link into two road links by the new node;” (Ibrahim [0088-0098] figs. 20-22 wherein new nodes for intersections and roadways are created based on other vehicle data stopping i.e. based on an inflection point new nodes for roadways are created, one before the intersection and one after the intersection) 2

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the node to divide the road of Ibrahim with the vehicle control system of 


	Regarding claim 7 Fuchs in view of Caveney further in view of Tagawa and Ibrahim disclose all of the limitations of claim 6 and further disclose:

	The vehicle control system according to claim 6, wherein the vehicle is further configured to:6AMENDMENT UNDER 37 C.F.R. § I 1 1Attorney Docket No.: Q239784 Appln. No.: 15/978,561acquire the updated road link map information including the recommended speed (“If a route is being taken, the system next looks for real-time information from external sources of information--for example traffic counts, accident reports or reports of lane closures. In addition, weather information along the route could also be acquired.” Fuchs [0163] lines 1-5) 3 in the new node (“FIG. 2 show one example of a hazard map. In the embodiment, transportation segments are depicted with superimposed indications of hazard: one segment with a single lane 212 (hazard data that is not distinguishable via direction of travel) and with two lanes 208. Various forms of stippling 212 depict various levels of anticipated hazard. As the hazard index can change from one transportation segment to the next, a change in the index may be noted at the junction of two transportation segments 204. In some embodiments, the present location of the vehicle in motion can be depicted on the map with some form of icon 206. Stippling or patterns 212 are just one form of representation of risk. Other forms include color coding or icons near each transportation segment (not shown).” Fuchs [0089] lines 1-14 wherein the change in segment   from the road link information updating device; and recognize a position of the vehicle on a map; recognize an external environment of the vehicle; recognize a traveling state of the vehicle; generate a driving plan of the vehicle, on the basis of the recommended speed information, the position of the vehicle on the map, the external environment of the vehicle, (“If a route is being taken, the system next looks for real-time information from external sources of information--for example traffic counts, accident reports or reports of lane closures. In addition, weather information along the route could also be acquired.” Fuchs [0163] lines 1-5) and the traveling state of the vehicle; (“With a dynamic risk indexing system that is continually updated and also has real-time inputs, it is further possible to compel drivers to adjust driving habits based on the real-time information and the driver's historical driving habits to reduce the risk. For example, if a particular route is known to be icy, and the course the driver is taking is being monitored, and the monitoring system further suggests an alternate non-icy route, then the driver can avoid risky conditions. Alternatively if the driver has exhibited lack of vehicle control in driving at the current speed in similar conditions, then the monitoring system can suggest that the driver slow down to a safe speed.” Fuchs [0005] lines 1-12) …
	Fuchs does not appear to disclose:

	and control traveling of the vehicle in accordance with the driving plan. 

	However, in the same field of endeavor Caveney discloses:

and control traveling of the vehicle in accordance with the driving plan.”  (“An aspect of this disclosure considers the problem of distributed control of vehicles with coordinating cars that implement a cooperative control method, and non-coordinating cars that are presumed to follow predictable dynamics. The cooperative control method presented combines distributed receding horizon control, for optimization-based path planning and feedback, with higher level logic, to ensure that implemented plans are collision free. The cooperative method is completely distributed with partially synchronous execution, and affords dedicated time for communication and computation, features that are prerequisites for implementation on real freeways. Merging simulations with coordinating and non-coordinating cars demonstrate the viability of the method, including a detailed six -car merging scenario, and a larger-scale merge that models the Japanese Tomei Expressway road geometry and traffic flow conditions. The look-ahead feature of receding horizon control is exploited for resolving conflicts (future collisions) before they occur, and for negotiating aspects of inter -vehicle merging coordination, even before the closed-loop response is initiated. Such capabilities are not possible by any other method that simultaneously provides low-level control.” Caveney [0029] lines 1-22). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the control planning system of Caveney with the vehicle control system of Fuchs and Tagawa and Ibrahim because one of ordinary skill would have been motivated to make this modification in order to allow for a means of updating the vehicles with pertinent road and environment information to allow for an optimized route to be created based on external factors to increase safety of the vehicle operation while also controlling the vehicle to follow these planned routes. (Caveney [0029-0039]).

	Regarding claim 8 Fuchs in view of Caveney further in view of Tagawa and Ibrahim discloses all of the limitations of claim 6 and Fuchs further discloses:

	The vehicle control system according to claim 6, wherein the road link map information on the plurality of nodes includes a junction.   (“A database module containing attribution associated with transportation elements and times that is housed in a database management system.” Fuchs [0166] lines 1-3).

	Regarding claim 9 Fuchs discloses:

	A vehicle control method comprising: (“Real-time information can come from a variety of sources such as wireless acquired weather information and traffic reports. This information can further be statistically aggregated to produce historical weather/traffic risk information likelihood indices that are spatially and temporally indexed. Metadata associated with the historical information can then be used to cull older information and continually update the indices with the latest information. Also continuous, real time, accumulation of accident reports with root causes can be helpful to access and distribute that risk across the total driving space of some geographic region. In addition, the driving behavior of an individual driver when driving under specific conditions can be monitored and factored into the risk.” Fuchs [0006] lines 1-14) acquiring vehicle speed information of one or more communication target vehicles in association with positions of the one or more communication target vehicles (“Crowd Sourced: Information that is gathered from voluntary (or otherwise) information that is contributed to a website or webservice via an internet link. This information can be anything from verbal reports concerning traffic, to GPS tracks that observe a drivers location and speed in real-time, which can then subsequently be used to update maps and other information pertaining to traffic or hazard.” Fuchs [0019] lines 1-7)  … storing road link map information on a plurality of nodes and a road link connecting the nodes to each other; (“A database module containing attribution associated with transportation elements and times that is housed in a database management system.” Fuchs [0166] lines 1-3) … 7 updating the road link map information by setting a recommended speed in the new node, (“FIG. 2 show one example of a hazard map. In the embodiment, transportation segments are depicted with superimposed indications of hazard: one segment with a single lane 212 (hazard data that is not distinguishable via direction of travel) and with two lanes 208. Various forms of stippling 212 depict various levels of anticipated hazard. As the hazard index can change from one transportation segment to the next, a change in the index may be noted at the junction of two transportation segments 204. In some embodiments, the present location of the vehicle in motion can be depicted on the map with some form of icon 206. Stippling or patterns 212 are just one form of representation of risk. Other forms include color coding or icons near each transportation segment (not shown).” Fuchs [0089] lines 1-14 wherein the change in segment information is equivalent to the new node) based on the vehicle speed information; (“With a dynamic risk indexing system that is continually updated and also has real-time inputs, it is further possible to compel drivers to adjust driving habits based on the real-time information and the driver's historical driving habits to reduce the risk. For example, if a particular route is known to be icy, and the course the driver is taking is being monitored, and the monitoring system further suggests an alternate non-icy route, then the driver can avoid risky conditions. Alternatively if the driver has exhibited lack of vehicle control in driving at the current speed in similar conditions, then the monitoring system can suggest that the driver slow down to a safe speed.” Fuchs [0005] lines 1-12) … 

	Fuchs does not appear to disclose:

	by communicating with the one or more communication target vehicles via a network communication interface; or recognizing an inflection point position in the road link from a change in the vehicle speed information, based on the vehicle speed information and the road link map information; update the road link map information by creating a new node using the inflection point position as the new node, wherein the new done divides the road link into two road links by the new node or transmit the updated road link map information to the vehicle; or and control traveling of the vehicle based on the set recommended speed included in the updated road link map information.  

	However, in the same field of endeavor of vehicle controls Caveney discloses:

	“by communicating with the one or more communication target vehicles via a network communication interface;” (“An embodiment of controller for a first coordinating vehicle can include a communication terminal configured to receive trajectory messages from a plurality of second coordinating vehicles in a communication range. The trajectory messages can include vehicle trajectory information for a predetermined update interval.” Caveney [0030] lines 1-6) and “and control traveling of the vehicle based on the set recommended speed included in the updated road link map information.  (“A method for controlling a first coordinating vehicle can comprise receiving trajectory messages from a plurality of second coordinating vehicles in a communication range, the trajectory messages including vehicle trajectory information for a predetermined update interval; calculating an assumed trajectory for the first coordinating vehicle by solving an optimal control problem; detecting a conflict based on the received trajectory information and the calculated assumed trajectory; and when a conflict is detected, adjusting terminal state constraints in the optimal control problem and calculating, with the adjusted constraints in the optimal control problem, an optimized trajectory for the first coordinating vehicle such that the detected conflict is resolved.” Caveney [0039] lines 1-13)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the communication system of Caveney with the vehicle control system of Fuchs because one of ordinary skill would have been motivated to make this modification in order to allow for a means of updating the vehicles with pertinent road and environment information that allows for the target driver or vehicle to behave in a safe manner (Caveney [0029-0039]). 

	Additionally, Fuchs in view of Caveney does not appear to disclose:

	recognizing an inflection point position in the road link from a change in the vehicle speed information, based on the vehicle speed information and the road link map information; update the road link map information by creating a new node using the inflection point position as the new node, wherein the new done divides the road link into two road links by the new node or transmit the updated road link map information to the vehicle;

	However, in the same field of endeavor of vehicle controls Tagawa discloses:

	“recognizing an inflection point position in the road link from a change in the vehicle speed information, based on the vehicle speed information and the road link map information;” (“In step S230, the arithmetic processing unit 501 calculates the speed at an end point of each link the correspondence of which to specific sets of acceleration/deceleration information has been determined in step S220. In the embodiment, the speed at each link end point is calculated based upon the speed information included in the sets of acceleration/deceleration information having been obtained at two positions, each successive to the particular link end point on either side of the link end point among the specific positions on the various links having been determined in step S220 in correspondence to the individual sets of acceleration/deceleration information having been received taken on a given link, i.e., there may be a plurality of sets of acceleration/deceleration information obtained while the vehicle was traveling through the link.” Tagawa [0085] lines 1-15) and  “transmit the updated road link map information to the vehicle; (“The vehicles 100, 200 and 300 each transmit, via the mobile communication network 400, acceleration/deceleration information pertaining to changes occurring in the acceleration rate or the deceleration rate detected as the particular vehicle travels, to the server device 500. It is to be noted that in the following description, the term "acceleration/deceleration" is used to refer to both acceleration and deceleration. In addition, the vehicles 100, 200 and 300 are each able to issue a request to the server device 500, asking for current travel limit area information corresponding to the remaining power available in the particular vehicle, by transmitting vehicle information indicating the remaining power and the like to the server device 500. While FIG. 1 shows the vehicle 100 transmitting vehicle information to the server device 500 and then receiving current travel limit area information transmitted from the server device 500 in response, similar information exchange also occurs between the server device 500 and the other vehicles 200 and 300.” Tagawa [0041] lines 1-18)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the speed point inflection of Tagawa with the vehicle control system of Fuchs and Caveney because one of ordinary skill would have been motivated to make this modification in order to better predict the energy consumption of a vehicle based on vehicle speed and acceleration parameters, and identify changes in road conditions based on changes to the vehicle conditions (Tagawa [0006] and [0011]). 

	Additionally, Fuchs in view of Caveney and Tagawa do not appear to disclose:

	update the road link map information by creating a new node using the inflection point position as the new node, wherein the new done divides the road link into two road links by the new node

	However, in the same field of endeavor of vehicle controls Ibrahim discloses:

	“update the road link map information by creating a new node using the inflection point position as the new node, wherein the new done divides the road link into two road links by the new node;” (Ibrahim [0088-0098] figs. 20-22 wherein new nodes for intersections and roadways 2

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the node to divide the road of Ibrahim with the vehicle control system of Fuchs and Caveney and Tagawa because one of ordinary skill would have been motivated to make this modification in order to accurately predict changes in a travel route i.e. road based on vehicle speeds and update the maps for the connected vehicle to use for continued safe operation (Ibrahim [0033], [0057], and [0205]). 

	Regarding claim 10 Fuchs in view of Caveney further in view of Tagawa and Ibrahim discloses all of the limitation of claim 9 and Fuchs further discloses:

	The vehicle control method according to claim 9, wherein the road link map information on the plurality of nodes includes a junction. (“A database module containing attribution associated with transportation elements and times that is housed in a database management system.” Fuchs [0166] lines 1-3).

	Regarding claim 11 Fuchs in view of Caveney further in view of Tagawa and Ibrahim disclose all of the limitations of claim 9 but Fuchs does not appear to further disclose:

	further comprising: recognizing, out of inflection points indicating minimum values of acceleration of the communication target vehicles in the road link, at least one inflection point that changes from an average value of acceleration in the road link to a value exceeding a threshold value, and recognizing the inflection point position based on a position of the at least one inflection point. 

	However, in the same field of endeavor Tagawa discloses:

	“further comprising: recognizing, out of inflection points indicating minimum values of acceleration of the (“In the embodiment described above, the navigation device 1 detects an acceleration/deceleration change upon deciding in step S30 in FIG. 4 that the vehicle 100 has shifted from an accelerating state to a decelerating state or from a decelerating state to an accelerating state. However, an acceleration/deceleration change may be detected through a method other than this. For instance, instead of calculating the difference between the current average traveling speed and the previous average traveling speed in step S40, an extent of change manifested by the current acceleration/deceleration rate relative to the previous acceleration/deceleration rate may be calculated and the navigation device 1 may detect an acceleration/deceleration change upon determining that the extent of change is equal to or greater than a predetermined value. In this case, an acceleration/deceleration change can be detected at, for instance, an inflection point at which the traveling speed changes drastically, as well as at the time of an acceleration/deceleration changeover.” Tagawa lines [0138] lines 1-18 wherein the minimum amount needed to cause an inflection point is the triggering condition)    communication target vehicles in the road link, at least one inflection point that changes from an average value of acceleration in the road link to a value exceeding a threshold value, (“According to a third aspect of the present invention, in the information system for automotive of the first or second aspect, it is preferred that the acceleration/deceleration change detection means detects the acceleration/deceleration change when an extent of the acceleration/deceleration change is equal to or greater than a predetermined value.” Tagawa [0010] lines 1-6 wherein the acceleration/deceleration values and averaged are obtained from averaged target vehicle travelling speeds [0070, 0077, 0138]) and recognizing the inflection point position based on a position of the at least one inflection point.” (“In step S230, the arithmetic processing unit 501 calculates the speed at an end point of each link the correspondence of which to specific sets of acceleration/deceleration information has been determined in step S220. In the embodiment, the speed at each link end point is calculated based upon the speed information included in the sets of acceleration/deceleration information having been obtained at two positions, each successive to the particular link end point on either side of the link end point among the specific positions on the various links having been determined in step S220 in correspondence to the individual sets of acceleration/deceleration information having been received taken on a given link, i.e., there may be a plurality of sets of acceleration/deceleration information obtained while the vehicle was traveling through the link.” Tagawa [0085] lines 1-15).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the speed point inflection of Tagawa with the vehicle control system of Fuchs and Caveney and Ibrahim because one of ordinary skill would have been motivated to make this modification in order to better predict the energy consumption of a vehicle based on vehicle speed and acceleration parameters, and identify changes in road conditions based on changes to the vehicle conditions (Tagawa [0006] and [0011]).

claim 12 Fuchs in view of Caveney and Tagawa and Ibrahim discloses all of the limitations of claim 1, but Fuchs does not appear to disclose:

	wherein the nodes correspond to only one direction of vehicle travel. 

	However, in the same field of endeavor of vehicle controls Ibrahim discloses:

	“wherein the nodes correspond to only one direction of vehicle travel.” (Ibrahim [0088-0098] figs. 20-22 wherein new nodes for intersections and roadways are created based on other vehicle data stopping i.e. based on an inflection point new nodes for roadways are created, one before the intersection and one after the intersection). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the node to divide the road of Ibrahim with the vehicle control system of Fuchs and Caveney and Tagawa because one of ordinary skill would have been motivated to make this modification in order to accurately predict changes in a travel route i.e. road based on vehicle speeds and update the maps for the connected vehicle to use for continued safe operation (Ibrahim [0033], [0057], and [0205]).

	Regarding claim 13 Fuchs in view of Caveney and Tagawa and Ibrahim discloses all of the limitations of claim 6, but Fuchs does not appear to disclose:

	wherein the nodes correspond to only one direction of vehicle travel. 

	However, in the same field of endeavor of vehicle controls Ibrahim discloses:

	“wherein the nodes correspond to only one direction of vehicle travel.” (Ibrahim [0088-0098] figs. 20-22 wherein new nodes for intersections and roadways are created based on other vehicle data stopping i.e. based on an inflection point new nodes for roadways are created, one before the intersection and one after the intersection). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the node to divide the road of Ibrahim with the vehicle control system of Fuchs and Caveney and Tagawa because one of ordinary skill would have been motivated to make this modification in order to accurately predict changes in a travel route i.e. road based on vehicle speeds and update the maps for the connected vehicle to use for continued safe operation (Ibrahim [0033], [0057], and [0205]).

	Regarding claim 14 Fuchs in view of Caveney and Tagawa and Ibrahim discloses all of the limitations of claim 9, but Fuchs does not appear to disclose:

	wherein the nodes correspond to only one direction of vehicle travel. 

	However, in the same field of endeavor of vehicle controls Ibrahim discloses:

wherein the nodes correspond to only one direction of vehicle travel.” (Ibrahim [0088-0098] figs. 20-22 wherein new nodes for intersections and roadways are created based on other vehicle data stopping i.e. based on an inflection point new nodes for roadways are created, one before the intersection and one after the intersection). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the node to divide the road of Ibrahim with the vehicle control system of Fuchs and Caveney and Tagawa because one of ordinary skill would have been motivated to make this modification in order to accurately predict changes in a travel route i.e. road based on vehicle speeds and update the maps for the connected vehicle to use for continued safe operation (Ibrahim [0033], [0057], and [0205]).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0153238 A1 discloses a map node navigation method
US 2010/00318286 A1 discloses a speed estimation node setting system for a navigation system 
US 2016/0375901 A1 discloses a path modifying system for vehicle navigation

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.T.J./Examiner, Art Unit 3664   
                                              
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664